

Exhibit 10(a)51


2007 EQUITY OWNERSHIP AND LONG TERM CASH INCENTIVE PLAN
OF ENTERGY CORPORATION AND SUBSIDIARIES
(Effective for Grants and Elections On or After January 1, 2007)




Certificate of Amendment
Amendment No. 2




THIS INSTRUMENT, executed this 18th day of December, 2008, but made effective as
of January 1, 2009 (“Effective Date”), constitutes the Second Amendment of the
2007 Equity Ownership and Long Term Cash Incentive Plan of Entergy Corporation
and Subsidiaries, as effective for Grants and Elections on or after January 1,
2007 (the “Plan”).


All capitalized terms used in this document shall have the meanings assigned to
them in the Plan unless otherwise defined in this document.


Pursuant to Section 11.1 of the Plan giving the Committee the right to amend the
Plan, the Plan is hereby amended as follows:




 
1.
Article I of the Plan is hereby amended by adding the following new paragraphs
at the end of that Article to read as follows:

 
The Plan is amended effective January 1, 2009, except as otherwise noted, to
implement changes authorized by the Personnel Committee at its meeting on June
16, 2008 and changes required pursuant to and consistent with Section 409A of
the Internal Revenue Code of 1986, as amended (“Code Section 409A”).  Between
January 1, 2007 and December 31, 2008, the Plan has been operated in accordance
with transition relief established by the Treasury Department and Internal
Revenue Service pursuant to Code Section 409A.  This amendment is adopted in
conformity with final regulations under Code Section 409A issued by the Treasury
Department on April 10, 2007 and effective January 1, 2009.


2.  
A new Section 12.12 is hereby added to Article XII of the Plan, in accordance
with Section 4.7 and Code Section 409A, to read as follows:



12.12  
Timing and Form of Payment.



 
(a)
Notwithstanding any Plan provision to the contrary, for purposes of the
limitations on nonqualified deferred compensation under Code Section 409A, each
payment under this Plan shall be treated as a separate payment for purposes of
applying the Code Section 409A deferral election rules and the exclusion from
Code Section 409A for certain short-term deferral amounts.  To the extent Code
Section 409A might otherwise be applicable, payments under this Plan shall be
excludible from the requirements of Code Section 409A, to the maximum possible
extent, either as (i) short-term deferral amounts (e.g., payable under the
schedule prior to March 15 of the calendar year following the calendar year of
substantial vesting), or (ii) under the exclusion for involuntary separation pay
provided in Treasury Regulations Section 1.409A-1(b)(9)(iii).



 
(b)
Notwithstanding any Plan provision to the contrary, for purposes of the
limitations on nonqualified deferred compensation under Code Section 409A and
only to the extent Code Section 409A is applicable, if a Participant is a
“specified employee” within the meaning of Code Section 409A at the time of his
“separation from service” within the meaning of Code Section 409A and Awards
become payable to the Participant under this Plan by reason of such separation
from service, then such Awards shall not be paid to the Participant prior to the
earlier of (i) the expiration of the six (6)-month period measured from the date
of the Participant’s separation from service, or (ii) the date of the
Participant’s death.  If distribution is delayed pursuant to this Subsection
12.12(b), the delayed distribution amount shall continue to be credited with
investment returns during the period of delay as if such amount, at the election
of the Participant, remained invested under the Plan or under one or more of the
deemed investment funds (as designated from time-to-time in advance by the
Committee or its delegate) made available under the Executive Deferred
Compensation Plan of Entergy Corporation and Subsidiaries (“EDCP”).  Immediately
following the earlier of the Participant’s six-month delay period or the
Participant’s death, the full amount of the Participant’s delayed distribution,
including investment returns deemed credited pursuant to this Subsection
12.12(b), shall be distributed in a single payment to the Participant or to his
Beneficiary, as applicable.  Any payments that are delayed pursuant to this
Subsection shall be paid by the Employer in the seventh month after the date the
Participant “separates from service.





3.  
A new Article XIV is hereby added to the Plan, in accordance with Plan Section
4.7 and Code Section 409A, to read as follows:



ARTICLE XIV


DEFERRAL ELECTIONS




14.1           Definitions.  The following definitions shall be applicable to
this Article XIV of the Plan:


 
(a)
“System Management Level” shall mean the applicable management level set forth
below:



(i)  
System Management Level 1 ( Chief Executive Officer and Chairman of the Board of
Entergy Corporation);



(ii)  
System Management Level 2 (Presidents and Executive Vice Presidents within the
System);



(iii)  
System Management Level 3 (Senior Vice Presidents within the System); and



(iv)  
System Management Level 4 (Vice Presidents within the System).



(b)  
“System Management Participant” shall mean a Participant who is currently, or
was immediately prior to the commencement of a Change in Control Period at one
of the System Management Levels set forth in Subsection 14.1(a).

 
 
(c)  
Additional definitions set forth in other Sections of this Article XIV shall
apply to all provisions of this Article XIV unless otherwise indicated.



14.2
Deferral Elections

 
 
(a)
Subject to the Deferral Election requirements set forth in Section 14.4 and such
other rules, regulations, and procedures as established by the Committee (or its
delegate) from time to time, a System Management Participant may elect to defer
(an “Initial Deferral Election”) Restricted Share Units, Performance Units or
Incentive Compensation under the Executive Annual Incentive Plan (“EAIP”) used
to purchase Equity Awards in accordance with Section 8.1 (“EAIP Equity Awards”)
(collectively, “Deferrable Benefits”).  Each Initial Deferral Election shall be
made in such form as the Committee may require, but in any event shall be made:
(1) on or before thirty (30) days following the grant date of the Restricted
Share Units and shall be effective only with respect to Restricted Share Units
that do not vest until at least twelve (12) months after the date of the System
Management Participant’s Initial Deferral Election; (2) no later than twelve
(12) months before the end of the Performance Period for which the Performance
Units are earned, provided such Performance Units are “performance-based
compensation” for purposes of Code Section 409A; and (3) prior to the beginning
of the calendar year with respect to which EAIP Equity Awards are earned  Any
such Initial Deferral Election shall apply only to the specified Award payable
with respect to a single Performance Period or service period, as applicable,
and shall not have any continuing deferral effect or application as to Awards
payable for any future Performance Periods or service periods.  That is, a
separate Initial Deferral Election must be made with respect to each Award
payable for each Performance Period and each service period, as applicable.

 
 
(b)
Subject to the applicable Deferral Election requirements set forth in Section
14.4 and such other rules, regulations and procedures as may be established by
the Committee from time to time, a System Management Participant may elect,
pursuant to a subsequent election as to specified Awards previously deferred
hereunder (a “Successive Deferral Election”), to irrevocably delay the payment
of such specified Awards to a specified payment date; provided that (1) such
Successive Deferral Election shall not take effect until at least twelve (12)
months after the date on which the Successive Deferral Election is made, (2) the
payment of the Awards with respect to which the Successive Deferral Election is
made shall be deferred for a period of not less than five (5) years from the
date such previously deferred Awards would otherwise have been paid, and (3)
such Successive Deferral Election shall be made not less than twelve (12) months
before the date the payment is scheduled to be paid.  A Successive Deferral
Election shall be in such form as the Committee may require.

 
 
(c)
A System Management Participant shall lose his eligibility to make Initial
Deferral Elections and/or Successive Deferral Elections under the Plan on the
earliest of the following events: (1) termination of System employment; (2) loss
of System Management Participant status; or (3) written revocation of System
Management Participant status (for purposes of this Article XIV) based on a
false or misleading statement or representation made by the System Management
Participant to the Committee in the exercise of any and all rights, options or
directions available to the System Management Participant under the terms of the
Plan.  That is, by way of illustration and without limiting the breadth of the
foregoing, if the System Management Participant makes a willful and deliberate
misrepresentation to the Committee as a means for qualifying for, or obtaining,
a Financial Hardship Distribution under Subsection 14.7(b), such System
Management Participant shall be subject to immediate loss of continued System
Management Participant status under this Article XIV, except to the extent of
any undistributed Awards previously deferred by him under the Plan.  Further,
any willful or deliberate misrepresentation made by a System Management
Participant shall subject him to disciplinary actions, including discharge, by
the Employer, or the right of the Committee to demand and recover from the
System Management Participant any amounts distributed to him based on any such
false or misleading statements or misrepresentations.



14.3
Deferred Amount; Deferral Receipt Date.   Each Deferral Election may defer
receipt of any Deferrable Benefit, which may be less than the entire amount of
such Deferrable Benefit (a “Deferred Amount”).  Each Deferred Amount may be
expressed as a number of units or a percentage of the total of such Deferrable
Benefit due the System Management Participant.  Receipt of each Deferred Amount
may be deferred to such date or dates as the System Management Participant shall
specify in his Deferral Election (each, a “Deferral Receipt Date”), provided
that:



 
(a)
a Deferral Receipt Date pursuant to an Initial Deferral Election shall be not
less than two (2) years following the date on which the Deferred Amount would
otherwise be paid to the System Management Participant;



 
(b)
a Deferral Receipt Date pursuant to a Successive Deferral Election shall be not
less than five (5) years following the date on which the previously Deferred
Amount would otherwise be paid to the System Management Participant; and



 
(c)
the Deferral Receipt Date shall in no event be later than the date on which the
System Management Participant terminates employment.



14.4
Deferral Election Procedure.  Each Deferral Election shall be effective upon its
execution and delivery to the Committee (or its delegate), provided such
delivery is made in accordance with the time or times specified in Section
14.2.  Once made, a Deferral Election may not be revoked or modified.  With
respect to all System Management Participants, the Committee shall have the sole
and exclusive authority and discretion, subject to compliance with Code Section
409A, to establish rules, regulations and procedures for the execution and
delivery of any Deferral Election and may condition such elections in any manner
that the Committee deems necessary, appropriate, or desirable including, without
limitation, the complete authority and discretion to delay the effective date of
any Deferral Election or to reject any such Deferral Election as the Committee
deems necessary, appropriate or desirable to comply with Code Section 409A and
the regulations thereunder and to maintain the orderly and accurate
administration of the Plan.  If the effective date of the Deferral Election is
delayed pursuant to such authority, the Committee shall notify the System
Management Participant of such delay and advise the System Management
Participant of the anticipated effective date of such election.



14.5
Forfeiture of Deferred Amounts.  Each Deferral Election (including any
Successive Deferral Election) shall remain subject to limitations or forfeitures
of benefits for (a) breach of any of the conditions of receipt of any Award
under the Plan and (b) failure of System Management Participant to satisfy any
of the conditions necessary to receipt of any Deferrable Benefit.



14.6
Payment of Deferred Amounts.



 
(a)
Commencing with the effective date of a System Management Participant’s Deferral
Election and until the corresponding Deferral Receipt Date, the applicable
Deferred Amount shall be either: (i) accounted for as units (including
fractional units) of Common Stock, the number of such units being based on the
value of a share of Common Stock on the effective date of such Deferral
Election, or (ii) deferred into such deemed investment options, if any, under
the Executive Deferred Compensation Plan of Entergy Corporation and Subsidiaries
(the “EDCP”) as the Committee or its delegate deems appropriate.  Units that are
the subject of such Deferral Election shall be credited with dividend equivalent
amounts equal to all dividends paid with respect to a share of Common Stock
during the Deferral Election period and, if applicable, any Successive Deferral
Election period(s) (“Dividend Equivalents”).  All Dividend Equivalents will be
reinvested in additional units as of the payment date of the dividend in respect
of which they are awarded. If the Participant has chosen to keep the Deferred
Amount in Units, as soon as reasonably practicable following the System
Management Participant’s Deferral Receipt Date with respect to a Deferred
Amount, the Employer shall pay to the System Management Participant in cash an
amount equal to (i) the Fair Market Value of a share of Common Stock on the
Deferral Receipt Date, multiplied by the number of units then credited to the
System Management Participant’s account (including units awarded in respect of
reinvested Dividend Equivalents) with respect to such Deferred Amount, less (ii)
all applicable estimated federal and state income and employment tax amounts
required to be withheld in connection with such payment.



 
(b)
Notwithstanding any Plan provision to the contrary, if a System Management
Participant is a “specified employee” within the meaning of Code Section 409A at
the time of his “separation from service” within the meaning of Code Section
409A and benefits become payable to the System Management Participant under this
Plan by reason of such separation from service, then such benefits shall not be
paid to the System Management Participant prior to the earlier of (i) the
expiration of the six (6)-month period measured from the date of the System
Management Participant’s separation from service, or (ii) the date of the
Participant’s death.  If distribution is delayed pursuant to this Subsection
14.6(b), the delayed distribution amount shall continue to be credited with
investment returns during the period of delay as if such amount, at the election
of the System Management Participant, remained invested under the Plan or under
one or more of the deemed investment funds (as designated from time-to-time in
advance by the Committee or its delegate) made available under the Executive
Deferred Compensation Plan of Entergy Corporation and Subsidiaries
(“EDCP”).  Immediately following the earlier of the Participant’s six-month
delay period or the Participant’s death, the full amount of the Participant’s
delayed distribution amount, including investment returns deemed credited
pursuant to this Subsection 14.6(b), shall be distributed in a single-sum
payment to the Participant or to his Beneficiary, as applicable.  Any payments
that are delayed pursuant to this Subsection shall be paid by the Employer in
the seventh month after the date the System Management Participant “separates
from service.”



14.7
Acceleration of Deferred Amounts.



(a)  
Acceleration on Death.  Notwithstanding an irrevocable Deferral Election
(including any Successive Deferral Election), if a System Management Participant
dies, all of System Management Participant’s outstanding Deferral Receipt Dates
shall be accelerated, and the entirety of System Management Participant’s
Deferred Amounts (net of any amounts required to be withheld for federal and
state taxes) shall be paid in a single-sum distribution to the System Management
Participant’s beneficiary as soon as reasonably practicable following the death
of the System Management Participant and in any event no later than the end of
the calendar year in which the System Management Participant’s death occurs, or,
if later, the 15th day of the third month immediately following the death of the
System Management Participant.



(b)  
Hardship Distributions.  Notwithstanding any other provision of this Plan to the
contrary, at any time a System Management Participant may apply to the Committee
for a special distribution of all or any part of his Deferred Amounts valued as
of the date of his application on account of an Unforeseeable Emergency (a
“Financial Hardship Distribution”). For this purpose, “Unforeseeable Emergency”
means, in each case determined in accordance with Code Section 409A and
regulations thereunder, a severe financial hardship to the System Management
Participant resulting from an illness or accident of the System Management
Participant, the System Management Participant’s spouse or the System Management
Participant’s dependent (as defined in Code Section 152, without regard to Code
Section 152(b)(1), (b)(2) or (d)(1)(B)); loss of the System Management
Participant’s property due to casualty; or other similar or extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the System Management Participant.  Financial Hardship distributions shall be
subject to the following conditions:



 
(i)
Any such distribution shall not be for a greater amount than the amount
reasonably necessary to satisfy the Unforeseeable Emergency (including
applicable income taxes and penalties reasonably expected to result from the
withdrawal), and shall be subject to approval by the Committee or the Entergy
Corporation Senior Vice-President, Human Resources and Administration, on behalf
of the Committee. The Committee or the Entergy Corporation Senior
Vice-President, Human Resources and Administration, on behalf of the Committee,
shall consider the circumstances of each such case and the best interest of the
System Management Participant and his family and shall have the right, in its or
his sole discretion to allow such Financial Hardship Distribution, or if
applicable, to direct a distribution of part of the amount requested or to
refuse to allow any distribution.



 
(ii)
Upon determination that such a Financial Hardship Distribution shall be granted,
the System Management Participant’s Employer shall make the appropriate
distribution to the System Management Participant from its general assets in
respect of the System Management Participant’s Deferred Amounts and the
Committee shall accordingly reduce or adjust the Deferred Amounts credited to
the System Management Participant.  In no event shall the aggregate amount of
the Financial Hardship Distribution exceed the full value of the System
Management Participant’s Deferred Amounts.  For purposes of this Section, the
value of the System Management Participant’s Deferred Amounts shall be
determined as of the date of the System Management Participant’s application for
the special distribution.



 
(iii)
The Committee or the Entergy Corporation Senior Vice-President, Human Resources
and Administration, on behalf of the Committee, shall consider any requests for
payment under this provision on a uniform and nondiscriminatory basis and in
accordance with the standards of interpretation described in Code Section 409A
and the regulations thereunder.  The circumstances that will constitute an
Unforeseeable Emergency will depend upon the facts of each case, but, in any
case, no withdrawal may be made to the extent that such hardship is or may be
relieved:  through reimbursement or compensation by available insurance or
otherwise, by liquidation of the System Management Participant’s assets, to the
extent the liquidation of such assets would not itself cause severe financial
hardship, or by the additional compensation that will be available to the System
Management Participant as a result of the suspension of System Management
Participant deferrals.



 
(iv)
The withdrawal shall be paid in the form of a single-sum payment five (5) days
following the approval of the withdrawal by the Committee or the Entergy
Corporation Senior Vice-President, Human Resources and Administration, on behalf
of the Committee, or at such later time as permitted under Code Section 409A and
the regulations thereunder.  In the event a System Management Participant
receives a Financial Hardship Distribution pursuant to this Subsection 14.7(b),
his current deferrals under the Plan will automatically cease.  The System
Management Participant may apply to the Committee to resume deferrals with
respect to Plan Years beginning on or after the January 1 following the date of
such cessation of deferrals, provided, that the Committee shall approve such
resumption only if the Committee determines that the System Management
Participant is no longer incurring the Unforeseeable Emergency for which the
Financial Hardship Distribution was approved.  Any application to resume
Deferral Elections must be made in accordance with the Deferral Election
procedures set forth in this Article XIV.



 
(c)
Special Distribution.  Notwithstanding any provision of this Article XIV to the
contrary, if a System Management Participant made an irrevocable written
election, in compliance with Code Section 409A transition guidance and prior to
July 1, 2008, to accelerate payment of all or a portion of his Deferred Amounts
to January 2, 2009 or as soon as otherwise payable in calendar year 2009, then
as of such date(s), or as soon as administratively practicable thereafter, the
Participant shall receive a single-sum distribution of such Deferred
Amounts.  In all events, distributions pursuant to this Subsection 14.7(c) shall
be made no later than December 31, 2009.



14.8
Unfunded Plan.  In the case of Deferred Amounts credited to a System Management
Participant under the Plan, no actual Common Stock or units in the respective
Investments Funds under the EDCP shall be purchased at the time of the
deferrals, and Entergy Corporation, the Employer, and the Plan, or any one of
them, shall not be required to set aside a fund or assets for the payment of any
such Deferred Amounts.  It is a condition of the Plan, and the System Management
Participant expressly agrees, that neither he nor any other person or entity
shall look to any other person or entity other than the Employer for the payment
of benefits under the Plan.  The System Management Participant or any other
person or entity having or claiming a right to payments hereunder shall rely
solely on the unsecured obligation of the Employer set forth herein.  Nothing in
this Plan shall be construed to give the System Management Participant or any
such person or entity any right, title, interest, or claim in or to any specific
asset, fund, reserve, account or property of any kind whatsoever, owned by
Entergy Corporation or the Employer or in which Entergy Corporation or the
Employer may have any right, title or interest now or in the future.  However,
the System Management Participant or any such person or entity shall have the
right to enforce his claim against the Employer in the same manner as any other
unsecured creditor of the Employer.

 
 
14.9
Employer Liability.  At its own discretion, a System Company employer may
purchase such insurance or annuity contracts or other types of investments as it
deems desirable in order to accumulate the necessary funds to provide for future
benefit payments under the Plan.  However, (a) a System Company employer shall
be under no obligation to fund the benefits provided under this Plan; (b) the
investment of System Company employer funds credited to a special account
established hereunder shall not be restricted in any way; and (c) such funds may
be available for any purpose the System Company may choose.  Nothing stated
herein shall prohibit a System Company employer from adopting or establishing a
trust or other means as a source for paying any obligations created hereunder
provided, however, any and all rights that any such System Management
Participants shall have with respect to any such trust or other fund shall be
governed by the terms thereof. An Employer reserves the right, in its sole
discretion, to establish or participate in and maintain a rabbi trust to hold
assets that may be used to cover the Employer’s costs of the Plan including,
without limitation, a rabbi trust that provides for the actual investment of
Deferred Amounts in the respective investments as available to the Employer, on
the same basis as the deemed investment directions made by the System Management
Participant.

 


14.10
Code Section 409A Compliance.  Notwithstanding any provision of this Plan to the
contrary, the Plan and all Awards granted and deferral elections made under the
Plan, to the extent subject to the requirements of Code Section 409A, are
intended to comply with the requirements of Code Section 409A and regulations
thereunder. Specifically, the Plan terms shall be interpreted consistently with
the definitions of “separation from service” and “disability” as required
pursuant to Code Section 409A. Any provision of this Plan document that is
contrary to the applicable requirements of Code Section 409A and the regulations
thereunder shall be null, void and of no effect and the Committee shall
interpret the Plan document consistent with the requirements of Code Section
409A, which shall govern the administration of the Plan in the event of any
conflict between Plan terms and the applicable requirements of Code Section 409A
and the regulations thereunder.


 
 



IN WITNESS WHEREOF, the Personnel Committee has caused this Second Amendment to
the 2007 Equity Ownership and Long Term Cash Incentive Plan of Entergy
Corporation and Subsidiaries, effective for Grants and Elections on or after
January 1, 2007, to be executed by its duly authorized representative on the
day, month, and year above set forth.




PERSONNEL COMMITTEE
through the undersigned duly authorized representative


/s/ Terry R. Seamons
TERRY R. SEAMONS
Senior Vice-President,
                Human Resources and Administration
